Quinn, Chief Judge
(concurring):
In my opinion the facts here are substantially similar to those in United States v Bound, 1 USCMA 224, 2 CMR 130. It should, therefore, be decided in the same way. However, I would limit the rehearing to the determination' of an appropriate sentence.
In United States v Clisson, 5 USCMA 277, 280, 17 CMR 277, we noted that when an accused is prejudiced in regard to the sentence, it is “appropriate to return the case for corrective action to the level of proceedings at which the *436error occurred.” Such action, however, does not require a rehearing on the findings of guilty as well as on the sentence.
In United States v Field, 5 USCMA 379, 18 CMR 3, we sustained the practice of submitting an approved finding of guilty to a court-martial for assessment of an appropriate sentence. In that case, the accused was convicted of absence without leave and forgery. On appeal, this Court affirmed the finding of guilty of the absent without leave charge; but it set aside the forgery count and ordered that it be reheard. At the rehearing the accused was again convicted of forgery. During the sentence procedure, the law officer instructed the court that there was an outstanding, approved finding of guilty of absence without leave and that the court was to adjudge a sentence appropriate for both offenses. In the Field case we referred to a factual situation which closely parallels that here. We said (page 384) :
“Suppose, however, that the convening authority prefers another course and wishes a court-martial, and not himself, to reassess sentence solely on the basis of the findings deemed proper — all other charges having been dismissed by him. One possibility here, of course, assumes the form of revision proceedings, in conformity to Article 62, . . . but severe limitations on their use exist. . . . May he then order a rehearing limited to the reassessment of sentence? . . . We incline to believe, however, that, since — as demonstrated earlier — it is permissible for a court-martial, following rehearing, to re-sentence on the basis of previous findings of guilt, after acquittal as to all reheard charges, there is no reason to suppose that a similar reassessment would be erroneous in a situation in which the tainted charges were dismissed — instead of having been reheard and the accused acquitted thereunder.”